In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
            ___________________________
                 No. 02-20-00381-CV
            ___________________________

   BETTY ORTIZ AND DAVID M. WETHY, Appellants

                           V.

MARCUS B. LEINART AND LEINART LAW FIRM, Appellees



         On Appeal from the 67th District Court
                Tarrant County, Texas
            Trial Court No. 067-313108-19


      Before Sudderth, C.J.; Womack and Wallach, JJ.
        Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

       Appellants Betty Ortiz and David M. Wethy, appearing pro se, attempt to

appeal from the trial court’s “Order Granting Defendant’s Traditional Motion for

Summary Judgment and Final Judgment Dismissing Case with Prejudice,” signed

July 22, 2020. Appellants filed a motion for new trial on August 21, 2020, making

their notice of appeal due October 20, 2020.           See Tex. R. App. P. 26.1(a)(1).

Appellants, however, did not file their notice of appeal until November 2, 2020.

       On December 1, 2020, we sent a letter to Appellants stating our concern that

we lacked jurisdiction over this appeal because their notice of appeal was not timely

filed. We informed Appellants that unless they, or any party desiring to continue the

appeal, filed a response by December 11, 2020, showing a reasonable explanation for

the late filing of the notice of appeal, the appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Appellants did not file a response.

       The time for filing a notice of appeal is jurisdictional in this court, and absent a

timely-filed notice of appeal or extension request, we must dismiss the appeal. See

Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex.

1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Because Appellants’ notice

of appeal was untimely, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).




                                            2
                                 /s/ Dana Womack

                                 Dana Womack
                                 Justice

Delivered: January 7, 2021




                             3